Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are allowed.

Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

P K et al. (U.S. Patent Application: 20200019418) discloses Techniques and solutions are described for improving user interfaces, such as by analyzing user interactions with a user interface with a machine learning component. The machine learning component can be trained with user interaction data that includes an interaction identifier and a timestamp. The identifiers and timestamps can be used to determine the duration of an interaction with a user interface element, as well as patterns of interactions. Training data can be used to establish baseline or threshold values or ranges for particular user interface elements or types of user interface elements. Test data can be obtained that includes identifiers and timestamps. The time taken to complete an interaction with a user interface element, and optionally an interaction pattern, can be analyzed. If the machine learning component determines that an interaction time or pattern is abnormal, various actions can be taken, such as providing a report or user interface guidance. (See Abstract)

MILLS et al. (U.S. Patent Application:  20140082513) teaches Systems, methods, and computer-readable media provide for context-sensitive, interactive logs to an administrative user console. A log server can receive at least one logging event from at least one application server based upon activity of at least one entity, identify at least one action associated with the logging event, and create and store a log entry based on the logging event and the associated action. The log server can further format an interactive display page for display at an administrative user console containing the log entry, wherein the interactive display page displays the logging event and the associated action in proximity to the logging event, and wherein the associated action can be selectable by a user at the administrative user console. In response to a selection of the associated action from the administrative user console, the associated action can be initiated. (abstract)

Tian (U.S. Patent Application: 20180173617) discloses Aspects of the disclosed technology include a method including retrieving, by a computing device, a test case for a software program, the test case comprising indications of input signals of a plurality of user interactions and first output artifacts generated by the software program in response to input signals; and sequentially replaying the plurality of user interactions by: identifying a current user interaction of the plurality of user interactions; transmitting, to the software program, data representative of input signals corresponding to the current user interaction, to replay the current user interaction; comparing a current first output artifact of the plurality of first output artifacts with a current second output artifact generated by the software program in response to receiving the data representative of the input signals; and determining whether replaying of the current user interaction succeeds before identifying a next user interaction as the current user interaction.


However, the prior art of records fail to teach or suggest individually or in combination:
A method for audit logging user interactions, the method comprising: receiving user input regarding a user interaction with an application user interface, the user input comprising a search parameter; in response to receiving the user input, retrieving a second data object associated with the search parameter; determining a first logging entry for the user interaction, the first logging entry comprising: an object identifier associated with a first data object and the user interaction, and system output of the application user interface comprising the second data object; storing the first logging entry in a structured format to a non-transitory computer storage medium, wherein storing the first logging entry in the structured format further comprises: storing (i) an identifier for the second data object and (ii) an attribute value for the second data object; causing presentation of the system output of the application user interface; receiving, by an audit logging user interface, a selection of the first data object; determining a second plurality of logging entries, wherein each logging entry of the second plurality of logging entries comprises at least a reference to the first data object, the second plurality of logging entries comprising the first logging entry; and causing presentation, in the audit logging user interface, of the second plurality of logging entries.

Dependent claims 2-9 are further limits allowed independent claim 1; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 10.
Dependent claims 11-18 are further limits allowed independent claim 10; therefore, they are also allowed.

Accordingly, claims 1-18 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449